— Judgment *791unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of rape in the second degree. He contends that his conviction is not supported by legally sufficient evidence because the People failed to prove either the location of the crime or the age of defendant. We conclude that the proof is sufficient to establish that the rape occurred in the victim’s home in the Town of Lockport, Niagara County. Defendant has not preserved for our review his contention that the People did not offer proof of his age because he failed to make a motion to dismiss that was " ’specifically directed’ at the alleged error” (People v Gray, 86 NY2d 10, 19). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
There is no merit to the contentions of defendant that: .(l) he was deprived of a fair trial by prosecutorial misconduct; (2) the indictment should have been dismissed as time-barred; (3) the sentence imposed is unduly harsh or severe; and (4) he was denied effective assistance of counsel. We have reviewed the remaining contentions of defendant, including those raised in his pro se supplemental brief, and conclude that they either are based on matters outside the record or are otherwise lacking in merit. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Rape, 2nd Degree.) Present—Green, J. P., Law-ton, Fallon, Callahan and Boehm, JJ.